Citation Nr: 0841869	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits.  


REPRESENTATION

Appellant is unrepresented

Veteran is represented by Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant  


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1988 to January 1993.  
The appellant is his former spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The appellant testified at a hearing before the Board at the 
RO in May 2008; the undersigned Veterans Law Judge presided.  

VA's regulations provide that, if a hearing is scheduled for 
any party to a simultaneously contested claim, as is this 
case here, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713 
(2008).  The record does not reflect that the veteran or his 
representative was notified of the scheduling of the 
appellant's Board hearing; he was not present at the hearing.  
Nevertheless, in light of the Board's decision, below, 
denying the appellant's claim in full, the notice error - 
depriving the veteran of an opportunity to present rebuttal 
testimony at the hearing - is not prejudicial to the 
veteran.  

The Board also notes that 38 C.F.R. § 20.501(b) provides 
that, in the case of simultaneously contested claims, a 
substantive appeal must be filed within 30 days from the date 
of mailing of the statement of the case.  In this appeal, the 
statement of the case was mailed on June 27, 2006 and the 
appellant's substantive appeal was received by the RO on 
August 25, 2006, which is more than 30 days after the mailing 
of the statement of the case.  The cover letter for the 
statement of the case, however, instructed the appellant to 
file her substantive appeal within 30 days from the date of 
the letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying her of the 
action that she had appealed.  The appellant had been 
notified of the denial of her request for apportionment of 
the veteran's VA benefits by a letter dated in September 
2005.  The Board concludes that the cover letter for the 
statement of the case granted the appellant an extension of 
time within which to file her substantive appeal.  As her 
substantive appeal was filed within the extended time period 
granted by the RO, the Board will consider her substantive 
appeal to be timely file.


FINDINGS OF FACT

1.  The appellant and veteran were married in October 2004 
and were divorced in October 2005.  

2.  Effective from January 1993, the veteran received VA 
disability compensation benefits that did not include 
additional compensation for the appellant.  

3.  The appellant's claim for apportionment of the veteran's 
benefits was received by VA on February 22, 2005.

4.  From information provided by the appellant, the veteran 
and the appellant did not reside together from November 2004 
until their divorce in October 2005.  

5.  Beginning in December 2004, the veteran voluntarily 
periodically made payments to the appellant totaling at least 
$1,480, reasonably discharging his responsibility for his 
spouse's support.  


CONCLUSION OF LAW

The criteria have not been met for an apportionment of the 
veteran's disability compensation benefits on behalf of his 
former spouse for the period from February 22, 2005 (date of 
receipt of the apportionment claim), to October 2005 (the 
date of their divorce).  38 U.S.C.A. §§ 101(31), 5307 (West 
2002); 38 C.F.R. §§ 3.205, 3.206, 3.450, 3.451, 3.458 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to a portion of 
the veteran's VA disability compensation.  

Compensation benefits payable to a veteran may be apportioned 
if the veteran is not residing with his or her spouse or if 
his or her children are not residing with the veteran and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's or the children's support.  
No apportionment is made where the veteran is providing for 
dependents.  38 C.F.R. § 3.450.  

Where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is given to such factors as the 
amount of VA benefits payable, other income and resources of 
the veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).  

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  38 U.S.C.A. § 101(31).  The term "wife" 
means a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (West 2002) and 38 C.F.R. 
§ 3.50(a) (West 2002).  Under 38 C.F.R. § 3.1(j), the term 
"marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage or 
the law of the place where the parties resided when the 
rights to benefits accrued.  See also 38 C.F.R. § 3.205.  

The record indicates that the veteran has been in receipt of 
VA disability compensation since January 1993, and a 100 
percent disability rating has been in effect since July 1997; 
those compensation benefits did not include an additional 
amount for the appellant as his spouse.  Of record is a 
marriage certificate showing that the veteran and the 
appellant were married in October 2004.  The appellant 
testified at her Board hearing that she and her son (who is 
not the veteran's son) moved out of the veteran's residence 
in November 2004.  At her hearing, the appellant submitted 
state court documents concerning her divorce from the veteran 
and testified that they were divorced in October 2005.  See 
38 C.F.R. § 3.206.  The divorce decree shows that there were 
no dependent children of the marriage and that no spousal 
support was to be provided.  

Received from the appellant on February 22, 2005, was a claim 
for an apportionment of the veteran's VA compensation 
benefits.  Attached to her claim was a copy of their marriage 
certificate.  

Received from each party in May 2005 was a completed 
questionnaire regarding income and net worth, as well as 
living expenses.  The appellant stated that she had $948 in 
income each month, including $180 in food stamps, and $1,068 
in expenses.  She also reported that the veteran had sent her 
$800 in December 2004 (ostensibly for Christmas presents 
"for his kids and mine"), $200 in January 2005 to cover the 
cost of a telephone bill, $100 in March 2005 for the 
appellant's birthday, and $380 in April 2005 to help with 
various bills.  The veteran indicated that he had $2745 in 
monthly income (from VA and Social Security benefits only) 
and $2,368 in monthly expenses, including $340 for child 
support - apparently to another former spouse for support of 
his dependent minor children.  

In a September 2005 letter, the RO denied the appellant's 
claim for an apportionment of the veteran's VA benefits.  The 
letter cited the provisions of 38 C.F.R. § 3.450(c) which 
precludes apportionment when the veteran is providing for 
dependents.  

The appellant testified at her Board hearing in May 2008, 
essentially reiterating her earlier statements regarding the 
payments the veteran had made after their separation.  

Importantly, the record shows that the divorce between the 
appellant and the veteran became final in October 2005.  Upon 
their divorce, the appellant lost her status as the veteran's 
spouse, including any potential entitlement to an 
apportionment of his VA disability compensation, effective 
from the date of their divorce.  See 38 U.S.C.A. § 101(31) 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2008).  Further, her 
child is not a child of the veteran, and is not a dependent 
of the veteran under these circumstances.  See 38 C.F.R. 
§ 3.57 (2008).  Thus, there is no legal entitlement to an 
apportionment, beginning with the date of their divorce.  

The Board finds that the record clearly shows that the 
veteran was sending the appellant some financial support 
following their separation, albeit irregularly.  The Board 
also finds that the evidence does not establish that the 
veteran was not reasonably discharging his responsibility for 
the spouse's support during the period in question - from 
the date of their separation in November 2004 until the date 
of their divorce in October 2005.  The Board further finds 
that the veteran's income exceeded his expenses during that 
period by only approximately $300 per month and that he had 
no other assets.  Therefore, the Board finds that the veteran 
was reasonably discharging his responsibility for his 
spouse's support.  The Board cannot conclude, based on the 
information of record, that an apportionment of the veteran's 
VA benefits would not create a hardship on him.  

Nevertheless, the Board notes that apportionment is only 
available to the appellant under 38 C.F.R. § 3.450 if the 
veteran and the appellant resided apart and the veteran was 
not reasonably discharging responsibility for his spouse's 
support; no apportionment is made where the veteran is 
providing for dependents, regardless of the "hardship" 
provisions relating to special apportionment under 38 C.F.R. 
§ 3.451.  See Hall v. Brown, 5 Vet. App. 294, 295 (1993).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of an apportionment of the veteran's VA benefits and 
the appeal must be denied.  

Duties to notify and to assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  But 
this case does not involve a claim for benefits under 
38 U.S.C.A., chapter 51; rather, since the appellant is 
seeking to reverse a decision not to allocate the veteran's 
compensation benefits under 38 U.S.C.A., chapter 53, she is 
not a "claimant" within the meaning of the VCAA statute.  
See Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) 
(VCAA notice and assistance provisions do not apply to 
chapter 53 proceedings involving special provisions relating 
to benefits); accord Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006) (VCAA does not apply to application for restoration of 
competency because it is not a chapter 51 claim for 
benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
(VCAA does not apply to an application for a waiver of 
overpayment because it is not a chapter 51 claim for 
benefits); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc) (VCAA does not apply to a CUE proceeding because 
the litigant is collaterally attacking a final decision, not 
pursuing a claim for benefits under chapter 51).  Thus, the 
VCAA provisions are not applicable to this appeal.  

Nevertheless, the appellant was given guidance from VA as to 
the evidence that was needed with respect to the 
apportionment of compensation benefits.  She and the veteran 
were notified in April 2005 concerning the information that 
was needed by the RO in making a decision in this matter, as 
well as what information was needed to establish a claim of 
dependency.

VA also assisted the appellant in substantiating her request 
for apportionment.  She was provided with the opportunity to 
present sworn testimony at a hearing before the undersigned 
Veterans Law Judge.  The Board concludes that there is no 
prejudice to the appellant in reaching a decision on her 
appeal at this time.



ORDER

Apportionment of the veteran's VA compensation benefits for 
his former spouse is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


